J-S28001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN R. BLASHOCK, IV                       :
                                               :
                       Appellant               :   No. 2060 MDA 2018

            Appeal from the PCRA Order Entered November 26, 2018
     In the Court of Common Pleas of Schuylkill County Criminal Division at
                       No(s): CP-54-CR-0002477-2015


BEFORE:      BOWES, J., McLAUGHLIN, J., and STRASSBURGER, J.*

CONCURRING MEMORANDUM BY McLAUGHLIN, J.:

                                                   FILED: SEPTEMBER 19, 2019

        To the extent Appellant’s motion below can be construed as arguing that

his sentence became illegal once the Pennsylvania Board of Probation and

Parole refused to honor his concurrent sentence, I join the Majority. I write

separately to explain my reasons for rejecting Appellant’s additional argument

under Duncan v. Pennsylvania Department of Corrections, 137 A.3d
575, 576-77 (Pa. 2016) (per curiam).

        That case involved an inmate in virtually the same circumstances as

Appellant. The Supreme Court affirmed the Department of Corrections’ refusal

to run the sentences concurrently, as doing so would violate the Parole Act.

See id. at 576 (citing 61 P.C.S. § 6138(a)(5)). The Court added that “it

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S28001-19



appears Appellant may be permitted to seek modification of his sentence nunc

pro tunc before the sentencing court, asserting he had not received the benefit

of the guilty plea bargain negotiated with the Commonwealth and approved

by the court.” Id. at 576-77 (citing Fajohn v. Com., Dep’t of Corrs., 692
A.2d 1067, 1068 n.1 (Pa. 1997); Commonwealth v. Zuber, 353 A.2d 441,

444 (Pa. 1976)).

      Appellant followed that suggestion here when he filed his “Motion to

Modify Sentence Enforce [sic] Plea Agreement Nunc Pro Tunc.” See Motion,

filed 6/11/18, at 3 (citing Duncan). The trial court refused relief, however,

because Appellant waited approximately one year and three months after he

first learned that the Board would not honor his concurrent sentence to file his

nunc pro tunc motion. See Trial Court Opinion, filed 2/19/19, at 6. I do not

consider that to have been an abuse of discretion. I therefore concur in the

Majority’s affirmance.




                                     -2-